April 8, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0167 Expires:October 31, 2013 Estimated average burden hours per response 1.50 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTIONS 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number000-27481 ROME BANCORP, INC. (Exact name of registrant as specified in its charter) c/o Berkshire Hills Bancorp, Inc. 24 North Street, Pittsfield, MA 01201 (413) 443-5601 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common stock, par value $0.01 per share (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) Rule 12g-4(a)(2) Rule 12h-3(b)(1)(i) Rule 12h-3(b)(1)(ii) Rule 15d-6 Approximate number of holders of record as of the certification or notice date: 0 Effective April 1, 2011, Rome Bancorp, Inc., a Delaware corporation, was merged with and into Berkshire Hills Bancorp, Inc., a Delaware corporation. Pursuant to the requirements of the Securities Exchange Act of 1934 Rome Bancorp, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: April 8, 2011 BERKSHIRE HILLS BANCORP, INC. /s/ Wm. Gordon Prescott By: Wm. Gordon Prescott Vice President and General Counsel SEC 2069 (02-08) Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number.
